Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 02/07/22 and the interview held 02/18/22, Claims 1-6, 8-15, 17-19 & 21-23 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Zarkowsky on 02/18/22.
Based on the most recent set of claims filed 02/07/22 and the interview held 02/18/22, the application has been amended as follows: 
In Claim 1 at Line 10, the words --first and second-- have been added before the word “members”.
In Claim 2 at Line 4, the words --first and second-- have been added before the word “vertebral”. 
In Claim 2 at Line 5, the word --wherein-- has been added at the beginning of the line before the words “the maximum”.
Claim 3 has been amended as follows: 
“3. (Currently Amended) The spinal implant recited in claim 1, wherein the rack includes 
Claim 4 has been amended as follows: 
“4. (Currently Amended) The spinal implant recited in claim 1, wherein the rack includes each having each having 
In Claim 10 at Line 11, the words --first and second-- have been added before the word “vertebral”. 
In Claim 10 at Line 13, the words --first and second-- have been added before the word “members”.
In Claim 11 at Line 2, the words --first and second-- have been added before the word “members”.
Claim 12 has been amended as follows: 
“12. (Original) The spinal implant recited in claim 10, wherein the rack includes 
Claim 13 has been amended as follows: 
“13. (Original) The spinal implant recited in claim 10, wherein the rack includes each having each having 
Claim 19 has been amended as follows: 
“19. (Original) The spinal implant recited in claim 10, wherein the second end of the second member comprises , and wherein the gear is pivotable relative to the extensions about the pin.” 
Claim 21 has been amended as follows: 
“21. (New) A spinal implant comprising: a first member including a first vertebral engaging surface, the first member extending along a first longitudinal axis between opposite first and second ends, the first end comprising a first mating part; a rack coupled to the first member; a second member including a second vertebral engaging surface, the second member extending along a second longitudinal axis between opposite first and second ends; a gear coupled to the second end of the second member; and an actuator comprising a second mating part that engages the first mating part, wherein a distance between the first and second vertebral engaging surfaces defines a height of the implant, first and second members translates the rack relative to the first member along the first longitudinal axis such that the gear rotates relative to the rack to increase the height of the implant, and wherein the second end of the second member comprises , and wherein the gear is pivotable relative to the extensions about the pin.”
In Claim 22 at Line 2, the words --first and second-- have been added before the word “members”.
Claim 23 has been amended as follows: 
“23. (New) The spinal implant recited in claim 21, wherein the rack includes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775